 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   EVELYN ZALDIVAR, an individual,                        Case No. 2:19-CV-02117-JAD-EJY
 5                   Plaintiff,
                                                                          ORDER
 6           v.
 7   KEVIN CORNISH, an individual; KNIGHT
     REFRIGERATED, LLC, a foreign limited
 8   liability company; DOES 1 through 20,
     inclusive,
 9
                     Defendants.
10

11             Before the Court is the proposed Discovery Plan and Scheduling Order (ECF No. 18). The
12   proposed plan indicates a discovery period of 180 days; however, the calculation of the discovery
13   cut off date is far greater.
14             Accordingly,
15             IT IS HEREBY ORDERED that the parties’ proposed Discovery Plan and Scheduling Order
16   (ECF No. 18) is DENIED. Within ten days of this Order, the parties shall submit a revised proposed
17   plan that either calculates discovery for an initial 180 day period or seeks a special scheduling
18   review.
19

20             DATED: January 30, 2020
21

22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                     1
